DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102017107703, filed on 4/10/2017.

Claim Status
Claims 1-19 are pending in the application and have been examined.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 16 are objected to because of the following informalities: There should be a colon at the end of the preamble.  Appropriate correction is required.

Claim Interpretation
Claim limitations that recite the limitation, "if required" is interpreted as defining a function of the device used to change the length of the connecting rod. It is therefore not indefinite.
The limitation, "two-part pump" is interpreted as two pumps being arranged within the same housing as defined in paragraph 12 of the specification.
The limitation, “the connecting rod” is interpreted as referencing “a length-adjustable connecting rod.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the effective length" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the oil supply" in lines 4, 9, 10, and 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the event" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the time" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the term “preferably”. It is unclear if the limitation after this term is required or just preferred. For the purposes of examination it is assumed to be optional.
Claim 5 recites the limitation "delivery flows" in line 2.  Claim 1, from which claim 5 depends, recites the limitation, “a defined delivery flow (v2).” It is unclear if the delivery flows in claim 5 means the same delivery flow or different delivery flows as claim 1. For the purposes of examination it is assumed to mean the same delivery flow.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: "the control unit is designed in such a way that it predicts a switchover operation between the length positions of the connecting rod," wherein the methods and/or .
Claim 7 recites the limitation "the time" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the defined delivery rate" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the switch-on time" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the term “preferably”. It is unclear if the limitation after this term is required or just preferred.
Claim 11 recites the limitation "the displacement principle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the engine oil pump" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the delivery flow (V1)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation, "wherein the delivery flow (V1) of the first oil pump in the direction of the at least one connecting rod is switched off when the delivery flow (V2) of the second oil pump is switched on." However, claim 1 (from which claim 14 depends) recites the limitation, "wherein at least one second oil pump is provided, which can be switched on, if required, to the oil supply of the at least one length-adjustable connecting rod OR (emphasis added) takes over the oil supply of the at least one length-adjustable connecting rod." In the event the second oil pump is switched on to the oil supply of the at least one length-adjustable connecting rod but DOES NOT take over the oil supply (which implies the first oil pump is still active) it is not clear how the first delivery flow of the first oil pump is switched off.
Claim 15 recites the limitation "the effective length" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is dependent on independent claim 1. Claim 15 recites the limitations “an internal combustion engine” in line 1, “a device” in lines 2-3, and “connecting rod” in line 3. It is unclear if the cited limitations are intended to be the same as the identical limitations recited in claim 1. For the purposes of examination, it is assumed to be referring to the same limitations (i.e. internal combustion engine, etc.) as those previously recited in claim 1.
Claim 16 recites the limitation "the effective length" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the oil supply" in lines 4, 6, 7, and 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the event" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the time" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the term “preferably”. It is unclear if the limitation after this term is required or just preferred.
Claim 18 recites the limitation "the time" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the switch-on time" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation, "wherein the delivery flow (V1) of the first oil pump in the direction of the at least one connecting rod is switched off when the delivery flow (V2) of the second oil pump is switched on." However, claim 16 (from which claim 19 depends) recites the limitation, "wherein at least one second oil pump is provided, which can be switched on, if required, to the oil supply of the at least one length-adjustable connecting rod OR (emphasis added) takes over the oil supply of the at least one length-adjustable connecting rod." In the event the second oil pump is switched on to the oil supply of the at least one length-adjustable connecting rod but DOES NOT take over the oil supply (which implies the first oil pump is still active) it is not clear how the first delivery flow of the first oil pump is switched off.
Claims 3, 4, 6, 10, 13, and 17 are also rejected because they ultimately depend on a rejected indefinite base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-2, 4-6, 9, 12, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nageswar Rao et al. (US 6,622,669 B1) hereinafter Nageswar Rao.
Claim 1:
Nageswar Rao discloses a device for adjusting the effective length of a connecting rod for an internal combustion engine, comprising at least one length-adjustable connecting rod which can be locked in at least two different length positions, (Col. 2, lines 60-64) at least one first oil pump for the oil supply of to the at least one length-adjustable connecting rod, and (Fig. 11, Item 72; Col. 14, Lines 51-54) a control unit which, in the event of a change in an oil supply pressure of the connecting rod, ensures switchover between the length positions of the connecting rod, (Fig. 11, Item 82; Col. 14, Lines 61-67) wherein at least one second oil pump is provided, which can be switched on, if required, to the oil supply of the at least one length-adjustable connecting rod or takes over the oil supply of the at least one length-adjustable connecting rod, and (Fig. 11, Items 78, 80, 96; Col. 13, Line 62 to Col. 14, Line 6) a defined delivery flow (V2) can already be delivered with the second oil pump at least at the time of switching on to or taking over the oil supply. (Fig. 11, Items 78, 80; Col. 14, Lines 2-12)
It should be noted that while some of the cited paragraphs describe the embodiment of figure 7, the description applies to the second embodiment (Col. 14, Lines 35-40).
Claim 2:

Nageswar Rao also discloses wherein the defined delivery flow (V2) of the second oil pump (21) is >0 and preferably amounts to at least 50% of the maximum delivery flow of the second oil pump. (Fig. 11, Items 78, 80; Col. 14, Lines 2-12)
Claim 4:
Nageswar Rao, as shown in the rejection above, disclose all the limitations of claim 1.
Nageswar Rao also discloses wherein a first pressure relief valve is arranged in the direction of flow behind the first oil pump and the second oil pump. (Fig. 11, Items 78, 80; Col. 14, Lines 2-12)
Claim 5:
Nageswar Rao, as shown in the rejection above, disclose all the limitations of claim 1.
Nageswar Rao also discloses wherein delivery flows can be delivered permanently with the second oil pump during operation of the device. (Col. 14, Lines 16-20)
Claim 6:
Nageswar Rao, as shown in the rejection above, disclose all the limitations of claim 1.
Nageswar Rao also discloses wherein the second oil pump can be activated only if required. (Col. 13, Line 62 to Col. 14, Line 20)
Claim 12:

Nageswar Rao also discloses wherein the first oil pump is the engine oil pump of the internal combustion engine (M). (Col. 13, lines 55-61)
Claim 14:
Nageswar Rao, as shown in the rejection above, disclose all the limitations of claim 12.
Nageswar Rao also discloses wherein the delivery flow (V1) of the first oil pump in the direction of the at least one connecting rod is switched off when the delivery flow (V2) of the second oil pump is switched on. (Fig. 11, Item 80; Col. 13, Line 62 to Col. 14, Line 25)
It should be noted that the specific delivery flow being cited is the delivery flow required to actuate the change in piston length (Fig. 11, "B") not the mere lubrication (Fig. 11, "L") of the connecting rod.
Claim 15:
Nageswar Rao, as shown in the rejection above, disclose all the limitations of claim 1.
Nageswar Rao also discloses an internal combustion engine comprising at least one reciprocating piston with adjustable compression ratio, comprising a device for adjusting the effective length of a connecting rod (Col. 13, lines 38-41).
Claim 16:
Nageswar Rao discloses a method of operating a device for adjusting the effective length of a connecting rod for an internal combustion engine comprising at 
It should be noted that while some of the cited paragraphs describe the embodiment of figure 7, the description applies to the second embodiment (Col. 14, Lines 35-40).
Claim 17:
Nageswar Rao, as shown in the rejection above, disclose all the limitations of claim 16.
Nageswar Rao also discloses wherein the second oil pump delivers permanently during operation of the device or the second oil pump is activated only when required. (Col. 14, Lines 16-20)
Claim 19:
Nageswar Rao, as shown in the rejection above, disclose all the limitations of claim 16.

It should be noted that the specific delivery flow being cited is the delivery flow required to actuate the change in piston length (Fig. 11, "B") not the mere lubrication (Fig. 11, "L") of the connecting rod.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nageswar Rao as applied to claim 1 above, and further in view of Svenson (US 1,978,480 A) hereinafter Svenson.
Claim 3:
Nageswar Rao, as shown in the rejection above, disclose all the limitations of claim 1.
Nageswar Rao doesn’t explicitly disclose wherein the first oil pump and the second oil pump are designed as a two-part pump.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Nageswar Rao with the disclosure of Svenson to provide a compact system which can be more easily packaged within an engine system.
Claim 11:
Nageswar Rao, as shown in the rejection above, disclose all the limitations of claim 1.
Nageswar Rao doesn’t explicitly disclose wherein the first oil pump and the second oil pump operate according to the displacement principle.
However, Svenson does disclose wherein the first oil pump and the second oil pump operate according to the displacement principle. (Fig. 4; Pg. 2, Lines 140-147)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Nageswar Rao with the disclosure of Svenson to provide means of moving fluid for the purposes of actuating mechanical components and providing lubrication thus improving function and durability.

Claims 7, 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nageswar Rao as applied to claims 6 and 16 above, and further in view of Gloge (US 2010/0018808 A1) hereinafter Gloge.
Claim 7:

Nageswar Rao discloses wherein the control unit is designed in such a way that it performs a switchover operation between the length positions of the connecting rod and activates the second oil pump (Col. 2, lines 60-64; Line 62 to Col. 14, Line 6).
Nageswar Rao doesn’t explicitly disclose it predicts an operation and activates the second oil pump before the operation, so that at the time of the operation the defined delivery rate of the second oil pump is reached.
However, Gloge does disclose it predicts an operation and activates the second oil pump before the operation, so that at the time of the operation the defined delivery rate of the second oil pump is reached. (Para. 0029-0031)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Nageswar Rao with the disclosure of Gloge to reduce dynamic stress on pressure supplying components while ensuring the system has enough pressure to actuate mechanical components quickly thus improving the reliability and durability of the system.
Claim 8:
Nageswar Rao and Gloge, as shown in the rejection above, disclose all the limitations of claim 7.
Nageswar Rao doesn’t explicitly disclose wherein the control unit has a prediction algorithm with which the switch-on time of the second oil pump can be determined by extrapolation of engine parameters of the internal combustion engine.

Claim 18:
Nageswar Rao, as shown in the rejection above, disclose all the limitations of claim 16.
Nageswar Rao discloses wherein the control unit is used to perform a switchover operation between the length positions of the connecting rod and the second oil pump is activated. (Col. 2, lines 60-64; Line 62 to Col. 14, Line 6)
Nageswar Rao doesn’t explicitly disclose it predicts an operation and activates the second oil pump before the operation, so that at the time of the operation the defined delivery rate of the second oil pump is reached; wherein the switch-on time of the second oil pump is preferably determined with a prediction algorithm by extrapolation of engine parameters of the internal combustion engine.
However, Gloge does disclose it predicts an operation and activates the second oil pump before the operation, so that at the time of the operation the defined delivery rate of the second oil pump is reached. (Para. 0029-0031) wherein the switch-on time of the second oil pump is preferably determined with a prediction algorithm by extrapolation of engine parameters of the internal combustion engine. (Para. 0029-0031)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Nageswar Rao with the disclosure .

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nageswar Rao as applied to claim 1 above, and further in view of Bunk (US 2016/0272171 A1) hereinafter Bunk.
Claim 9:
Nageswar Rao, as shown in the rejection above, disclose all the limitations of claim 1.
	Nageswar Rao also discloses wherein at least one second pressure relief valve is provided in flow direction behind the first oil pump and the second oil pump, wherein the second pressure relief valve can preferably be switched on by means of a directional valve. (Fig. 11, Item 92; Col. 14, Lines 35-41)
	Nageswar Rao doesn’t explicitly disclose the second pressure relief valve is switchable.
	However, Bunk does disclose that the second pressure relief valve is switchable. (Fig. 4b, Item 61; Para. 0061)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Nageswar Rao with the disclosure of Bunk to expedite the reduction of pressure in the passage which feeds the length adjustment mechanism thus reducing the time required to change the length of the connecting rod.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nageswar Rao as applied to claim 1 above, and further in view of Melde-Tuczai et al. (US 2016/0237889 A1) hereinafter Melde-Tuczai.
Claim 10:
Nageswar Rao, as shown in the rejection above, disclose all the limitations of claim 1.
	Nageswar Rao doesn’t explicitly disclose wherein the connecting rod comprises a telescopic mechanism with at least one piston guided in a cylinder.
	However, Melde-Tuczai does disclose wherein the connecting rod comprises a telescopic mechanism with at least one piston guided in a cylinder. (Para. 0001)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Nageswar Rao and Melde-Tuczai to provide a compact and reliable system for changing the length of the connecting rod and thus the compression ratio of the cylinder (Para. 0022-0024).
	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nageswar Rao as applied to claim 12 above, and further in view of Kuah (US 2010/0292850 A1) hereinafter Kuah.
Claim 13:
Nageswar Rao, as shown in the rejection above, disclose all the limitations of claim 12.
Nageswar Rao doesn’t explicitly disclose wherein a check valve is arranged between the second oil pump and an oil supply for the internal combustion engine (M).
However, Kuah does disclose wherein a check valve is arranged between the second oil pump and an oil supply for the internal combustion engine (M). (Para. 0027)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Nageswar Rao and Kuah to prevent oil from flowing backwards to the pump from the accumulator when the pressure in the accumulator is greater than oil pressure being supplied from the oil pump (Para. 0027).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilkins (US 2010/0226220 A1), Styron et al. (US 2003/0066418 A1), Styron (US 6,622,672 B1), Rao et al. (US 6,499,446 B1), Styron et al. (US 6,397,796 B1) each disclose variable compression ratio engines which utilize piston components to change the compression ratio.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT PHILIP LIETHEN/Examiner, Art Unit 3747